Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is in response to Applicant’s Arguments and Amendment filed, 09/14/2022, wherein claims 1-3 and 5-11 were amended, and claims 2 and 12-16 were cancelled.
	Claims 1-3 and 5-11 are pending.
Priority
	A corrected ADS was filed on 05/16/2022.  
	The instant application claims priority to provisional application 63/158122, filed 03/08/2021.

Information Disclosure Statement
The information disclosure statement (IDS) dated 04/06/2022 and 04/12/2022, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits, except where noted.
-NPL Cite Nos. 3, 8, 11-12 and 14 on the 04/06/2022 IDS were not provided.
-NPL Cite No. 9 was considered on the PTO-892 mailed 04/20/2022.
-The IDS of 04/12/2022 is a duplicate of the IDS filed 04/06/2022 except for NPL Cite Nos. 15 and 16.  As such, only NPL Cite Nos. 15 and 16 were considered on the 04/12/2022 IDS.

Election/Restrictions 
	Applicant elected tempol as the treating compound and oral as the mode of administration in a telephone conversation with Peter Proctor on 04/05/2022.
	Claims 1-3 and 5-11 are examined on the merits herein.  
REJECTIONS WITHDRAWN
The status for each rejection and/or objection in the previous Office Action is set out below.
Claim Objections
	-The amendment to claim 11 that deleted chemical compound names is sufficient to overcome this objection.  
	-The amendment to claim 7 that deleted the term dysthymia is sufficient to overcome this objection.  
	-The amendment to claim 10 that deleted the terms “comprised” and “conjunctively” is sufficient to overcome this objection.
	-The amendment that deleted claim 17 is sufficient to overcome this objection.  
35 U.S.C. § 112
	-The amendment that deleted claims 4 and 12-17 is sufficient to overcome rejections over these claims.
	-The amendment to claims 1 and 11 is sufficient to overcome the rejection over the parenthetical recitations.  
	-The amendment to claim 8 that deletes the term “cardiovascular” is sufficient to overcome this rejection.  
	-The amendment to claim 10 that replaces the phrase “to the mucosa” with “to the conjunctival mucosa” is sufficient to overcome this rejection.  
35 U.S.C. § 102 over Proctor 
	The corrected ADS which claims priority to provisional application 63/158122, filed 03/08/2021, is sufficient to overcome this rejection.
35 U.S.C. § 103 over Goldstein in view of Moss and Adamis 
	Applicant’s amendment to the claims that are directed to symptoms of long-haul respiratory coronavirus infection is sufficient to overcome this rejection.  

REJECTIONS MAINTAINED
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112. Examples of some unclear, inexact or verbose terms used in the specification are: pg. 1, the recitation of “c. Not Applicable”, “d. Not Applicable”, the applicant’s name on line 2; pgs. 1-5 quote from journals, articles, etc, but these quotations are not property cited; pg. 7, the recitation of “g. Not Applicable”, “h. Not Applicable”, the recitation of “Detailed Description of Invention—first embodiment”, though definitions follow this heading, not embodiments; pg. 13 the recitation of “q 6 h”; pg. 18, last line of the specification recites “n. Claims (see Claims page).  These are examples and not a definitive list of all the errors and/or unclear portions.
Claim Objections
Claims 2-3 and 5-10 are objected to because of the following informalities:  
-Claims 2-3 and 5-10 recite “in claim 1.”  The term “of” should be substituted for “in”.   
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
Note: The below 35 USC 112 rejections have been slightly modified to account for the amendment to the claims.  Modifications are bolded below.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-13 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the treatment,” “the symptoms,” and “the treating compound.”  Claim 2 recites the limitation “the virus.”    Claim 10 recites the limitation “said compound.”  Claim 10 recites the limitation “the mode of administration.”  Claim 10 recites the limitation “the conjunctival mucosa,” “the naso-oropharyngeal mucosa,” and “the gastric mucosa”.  
There is insufficient antecedent basis for these limitations in the above referenced claims.
	Claims 10 recites the phrase “liable to be acutely and/or chronically administered,” which is vague and indefinite since it is not clear how the treating compound is to be administered.  Is it acutely and/or chronically administered, or is it just likely to be administered and can therefore also be unlikely to be administered?  Furthermore the term “chronically” is vague and indefinite since this term is neither defined by the specification, nor well-established in the art.  Does chronically refer to the span of the illness or the span of a subject’s life, or something else?
	Claims 10 recites “as a prodrug,”, which is vague and indefinite since it is not clear what prodrug is being referenced and if this recitation applies only to transcutaneous or to all modes of administration.  
Claims 10 recites “in particular,” which is exemplary language.  It is not clear if the dosage ranges of 0.1mg/kg to 20 mg/kg are further limitations of the claims or if they are mere examples of preferable ranges.  
Claims 10 recites the phrase "such as," which renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Double Patenting
Note: The below Double Patenting rejections have been slightly modified to account for the amendment to the claims.  Modifications are bolded below.



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 5-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 17/354,068 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘068 claims a method of the use of the compounds for the treatment of the symptoms of Covid-19, wherein the compounds are:
    PNG
    media_image1.png
    282
    653
    media_image1.png
    Greyscale
.  The compound is claimed to be acutely and/or chronically administered at a dose of 0.01mg/kg-300mg/kg.  The claimed modes of administration are the same as the modes recited in instant claims 10.  
While the instant claims are directed to a method of treating the symptoms of long-haul respiratory coronavirus infection, the symptoms of Covid-19 and long-haul respiratory coronavirus infection overlap, as evidenced by page 1 of  CDC, Covid-19 and pages 2-3 of CDC, Long-Covid (PTO-892).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

NEW REJECTIONS
Claim Objections
Claims 6-7 are objected to because of the following informalities:  
-Claim 1 is missing a word, such as “of,” following the phrase “in a patient in need there-of.”  
-Claims 1-3 and 5-6, and 8 recite “there-of,” which is the incorrect spelling of the word “thereof.”
-Claims 6-7 recited “selected from the group comprised of,” which is improper Markush language.  This should be amended to recite, “selected from the group consisting of.”  	See MPEP 2117 for guidance on proper Markush language.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a new matter rejection.  
Claim 6 recites cognitive dysfunction, post-exertional malaise, memory deficit, anxiety, depression, hearing loss, conjunctivitis, headache, fatigue, tremor, muscle spasms, insomnia, disorientation, deficient bladder-control and balance impairment as symptoms.
Claim 7 recites heart arrhythmia, shortness of breath and myocarditis as symptoms.  
Claims 8 recites pulmonary hypertension, pneumonitis, pulmonary fibrosis, adult respiratory distress syndrome, diffuse alveolar damage, bronchitis and naso-oropharyngeal congestion as symptoms. 
However, a careful review of the specification only provides support for the following symptoms: malaise, fatigue, brain fog, myalgia, musculoskeletal pain, shortness of breath, memory deficit, conjunctivitis, inflammatory heart disease, heart failure, dysrhythmia, heart attack, stroke, vasculitis, and abnormal clotting.
It is noted that prior to and at the time of filing, little was known about long-haul covid.  The state of the art at that time described long-haul covid and its symptoms in a general manner, see pages 1-2 of Shah (BMJ, published 01/22/2021) and pages 1-2 of Nature (Nature Magazine, published 12/07/2020, PTO-892).  If Applicant amends claims to recite malaise, fatigue, brain fog, myalgia, musculoskeletal pain, shortness of breath, memory deficit, conjunctivitis, inflammatory heart disease, heart failure, heart attack, stroke, vasculitis, and abnormal clotting as symptoms, which are supported by the instant disclosure, then Applicant will overcome this new matter rejection.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claims 1 is indefinite because while the preamble recites a “method for the treatment,” the claim is devoid of any active, positive steps delineating how this method of treatment is actually practiced.  See MPEP 2173.05(q).
For the purpose of examination, this claim is interpreted wherein the recited compounds are administered to the recited patient in need thereof.  
Claims 2-3 and 5-11 are rejected as being dependent on claim 1.
-The parenthetical recitation (brain fog) in claim 8, renders the claim indefinite, because 
it is not clear if this parenthetical recitation limits the term immediately preceding it.
	-Claim 11 is indefinite because it is confusing.  Claim 1, from which claim 11 depends, recites a method for the treatment in a patient in need thereof of the symptoms of a long-haul respiratory coronavirus infection wherein the treating compound is selected from tempol and other similar compounds.  Claim 11 recites “wherein said symptoms are those of a breakthrough coronavirus infection.”  It is not understood how the symptoms of a long-haul respiratory coronavirus infection can also be the symptoms of a breakthrough coronavirus infection since long haul covid and breakthrough covid appear to be distinct disorders/diseases in the art.
	For the purpose of examination, the recitation of “wherein said symptoms are those of a breakthrough coronavirus infection,” is interpreted as not further limiting the claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Note: Due to indefiniteness, claims 1-3, 5-11 are interpreted as discussed in the above 35 USC 112 rejections.

Claims 1-3, 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jia (Analytical Cell. Pathology, published 2019, PTO-892) in view of Shah (BMJ, published 01/2021, PTO-892).
Jia teaches that tempol attenuates neuropathic pain by inhibiting nitric oxide production (title).  
100, 200 and 300 mg/kg dosages are taught (abstract).  
While Jia teaches a method of treating neuropathic pain with tempol, it differs from that of the instant invention in that it does not teach the neuropathic pain as a symptom of long-haul respiratory coronavirus infection.
Shah teaches managing the long term effects of covid-19.  Pain is taught as a symptom following acute covid-19 (pg. 2).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the method of treating neuropathic pain by administering tempol, as taught by Jia, in a patient with long covid, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to exemplify a method of treating neuropathic pain by administering tempol in a patient with long covid, with a reasonable expectation of success, because Shah teaches pain as a symptom of long covid and Jia teaches the administration of tempol for the treatment of neuropathic pain.

Claims 1-3, 6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0115905 to Proctor (published 2012, PTO-892) in view of Shah (BMJ, published 01/2021, PTO-892).
Proctor ‘905 teaches and exemplifies the treatment of migraine headache with tempol (pg. 5, claims 7 and 9).  Oral dosages of 0.01-100mg per day are taught (pg. 5, claim 11, paragraphs 111, 116).  
While Proctor ‘905 teaches a method of treating headache with tempol, it differs from that of the instant invention in that it does not teach the headache as a symptom of long-haul respiratory coronavirus infection.
Shah teaches managing the long term effects of covid-19.  Headache is taught as a symptom following acute covid-19 (pg. 2).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the method of treating a headache by administering tempol, as taught by Proctor ‘905, in a patient with long covid, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to exemplify a method of treating a headache with tempol in a patient with long covid, with a reasonable expectation of success, because Shah teaches headache as a symptom of long covid and Proctor ‘905 teaches the administration of tempol for the treatment of headache.

Claims 1-3, 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0209581 to Habash (published 2009, PTO-892) in view of Shah (BMJ, published 01/2021, PTO-892).
Habash ‘581 teaches methods of treating vasculitis by administering tempol (abstract, pg. 5, claim 7).  
Effective dosage amounts are taught as ranging from 0.01-300mg/kg (pgs. 5-6, claims 23-40) .  
Oral administration is taught (paragraphs 29, 29, 31-32).
While Habash ‘581 teaches a method of treating vasculitis with tempol, it differs from that of the instant invention in that it does not teach the vasculitis as a symptom of long-haul respiratory coronavirus infection.
Shah teaches managing the long term effects of covid-19.  Skin rashes are taught as a symptom following acute covid-19 (pg. 2).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the method of treating vasculitis by administering tempol, as taught by Habash ‘581, in a patient with long covid, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to exemplify a method of treating vasculitis by administering tempol in a patient with long covid, with a reasonable expectation of success, because Shah teaches skin rashes as a symptom of long covid, and Habash ‘581 teaches the administration of tempol for the treatment of vasculitis, wherein skin rash is a symptom.
Claims 1-3, 8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,441,568 to Goldstein (PTO-892) in view of Shah (BMJ, published 01/2021, PTO-892).
Goldstein ‘568 teaches administration of nitroxides, such as TEMPOL, for the treatment of respiratory tract diseases and disorders (title, abstract, Col. 9, lines 38-42, Col. 12, lines 22-26, Col. 32, claim 1). 
Pulmonary fibrosis and pneumonitis are taught as diseases/disorders (Col. 4, lines 60-64, Col. 6, lines 29-37).  
Oral administration is taught, wherein oral administration provides longer lasting therapeutically effective levels of the nitroxide in the blood (Col. 22, lines 16-34).  
Goldstein ’568 teaches that frequency of administration may be determined by the skilled person based on the route of administration, formulation and/or severity of a condition (Col. 22, lines 53-60).  The amount of a composition to be administered will be dependent on the subject being treated, the severity of the affliction, the manner of administration, the judgement of the prescribing physician, etc (Col. 23, lines 60-64).  
Exemplified is administration of 150mg/kg and 300-500mg/kg of a nitroxide for the treatment of pulmonary inflammation over a period of time (Col. 27, line 39-Col. 28, line 67).  	
While Goldstein ‘568 teaches the treatment of respiratory tract diseases and disorders by administering TEMPOL, it differs from that of the instantly claimed invention in that it does not exemplify the treatment of pulmonary fibrosis or pneumonitis or teach the pulmonary fibrosis or pneumonitis as a symptom of long-haul respiratory coronavirus infection.
Shah teaches managing the long term effects of covid-19.  Breathlessness, cough, chest tightness, chest pain and palpitations are taught as symptoms following acute covid-19 (pg. 2).  It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify tempol for the treatment of pulmonary fibrosis or pneumonitis, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to exemplify tempol for the treatment of pulmonary fibrosis or pneumonitis, with a reasonable expectation of success, because Goldstein ‘568 teaches tempol for the treatment of pulmonary fibrosis and pneumonitis.
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the method of treating pulmonary fibrosis and pneumonitis with tempol, as taught by Goldstein ‘568, in a patient with long covid, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to exemplify a method of treating pulmonary fibrosis and pneumonitis with tempol in a patient with long covid, with a reasonable expectation of success, because Shah teaches breathlessness, cough, chest tightness, chest pain and palpitations as symptoms of long covid, and Goldstein ‘568 teaches the administration of tempol for the treatment of pulmonary fibrosis and pneumonitis, wherein breathlessness, cough, chest tightness, chest pain and palpitations are symptoms.

RESPONSE TO ARGUMENTS
	Applicant argues in the 07/16/2022 remarks that Goldstein ‘568 does not mention Covid-19 or Long-Covid.
	This argument is not persuasive.  The instant claims are directed toward a method of treating the symptoms of long-haul respiratory coronavirus infection.  Goldstein’568 teaches the treatment of pneumonitis and pulmonary fibrosis, which are recited symptoms of a long-haul coronavirus infection (see instant claim 8).  As such, Goldstein ‘568’s teaching of treating pneumonitis and pulmonary fibrosis meets the limitations of instant claims 1-3, 8 and 10-11.
It is additionally pointed out that [T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." MPEP 2112. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622    

/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622